Citation Nr: 0622729	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
scars from multiple fragmentation wounds of both hands.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and during the Korean Conflict to April 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 RO rating decision.  On the June 2004 
notice of disagreement, the veteran requested a hearing.  By 
a July 2004 letter, he cancelled the hearing scheduled for 
that day.  He has not requested another hearing.  

The issue of PTSD is addressed in the REMAND portion of the 
decision below, and is therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is no medical evidence of record to suggest that the 
veteran suffers from any limitation of function of his hands.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of scars 
from multiple fragmentation wounds of both hands have not 
been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.3, 4.7,  4.10, 4.71A, 4.118; Diagnostic Codes 
§§ 5214 to 5230, 7805 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Claim for higher rating

By an April 1984 RO rating decision, the veteran was 
initially awarded service-connection at a noncompensable 
rating for residuals of scars from multiple fragmentation 
wounds of both hands.  The veteran contends that his service-
connected disability is more severe than the current 
noncompensable rating indicates.

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 4.  Disability 
ratings are determined by applying a schedule of ratings that 
are based on average impairment of earning capacity.  38 
C.F.R. §§ 4.2, 4.10 (2005).  The Board attempts to determine  
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will  
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran is currently rated under Diagnostic Code 7805 for 
scars.  According to the rating criteria, the disability is 
to be rated according to the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
this case, since the affected part(s) are the hands, the 
rating criteria for the wrist and hand are appropriate.  See 
38 C.F.R. § 4.71A, Diagnostic Codes §§ 5214 to 5230.  
Diagnostic Codes §§ 5214, and 5216-5227 assign compensable 
ratings for ankylosis, and Diagnostic Codes §§ 5215, and 
5228-5230 assign compensable ratings for limitation of 
motion.  See 38 C.F.R. § 4.71A, Diagnostic Codes §§ 5214 to 
5230.  

In an undated letter from the veteran, he stated that he 
cannot grasp with his hands.  However, the medical evidence 
of record (particularly VA progress notes since January 
2003), are totally negative for evidence of ankylosis or 
limitation of motion or function.  Indeed, there are no 
indications that the veteran's scars cause impairment, such 
as complaints, treatment, or diagnosis for hand problems.  In 
fact, several progress notes ( January, June, and September 
2003) described the veteran's musculoskeletal system with 
range of motion intact and muscle tone adequate with no 
deformities.  Furthermore, the progress notes are negative 
for problems with grasping and complaints of pain.  

In sum, the preponderance of the evidence is against the 
claim as there is no competent evidence of limitation of 
function or motion of the hands.  Accordingly, the appeal is 
denied.  

II.  Duty to notify and assist concerning the higher rating 
claim

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran pursuant to regulation with 
respect to his claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  The RO sent correspondence to the veteran 
in September 2003, which generally discussed evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and notice of the need for 
any evidence in the veteran's possession.  Furthermore, in a 
March 2004 rating decision notice letter, it was explained 
that the veteran still had an opportunity to submit relevant 
evidence, and the basis for a higher rating was outlined in a 
September 2004 statement of the case.  Indeed, the veteran 
understood of the need to do so as evidenced by the various 
correspondence submitted by him. 

More recently, it has been decided by the Court that notice 
should be provided to the veteran regarding the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Despite inadequate notice regarding this element, 
the Board finds no prejudice in proceeding with the issuance 
of a decision as the Board has concluded, the preponderance 
of the evidence is against the claim, and any question as to 
the appropriate effective date to be assigned is moot.  

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's VA treatment records are associated 
with the file.  A VA examination is not necessary as there is 
no indication from the evidence that the veteran's disability 
has worsened, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).
ORDER

Entitlement to a compensable rating for residuals of scars of 
both hands from multiple fragmentation wounds is denied.

REMAND

The veteran was diagnosed with PTSD in August 2004 by a 
private physician, in which the opinion related the PTSD to 
traumatic experiences during the Korean Conflict.  An attempt 
to obtain these treatment records should be made.  
Subsequently, the veteran should undergo a VA examination as 
detailed below.  

The veteran was not notified of the degree of disability and 
effective date of an award, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  On remand, this should 
be done. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the name(s), and address(es) of 
all private providers who have treated 
him for mental health symptoms, and then 
attempt to obtain copies of records from 
those providers identified (particularly 
from the provider who diagnosed the 
veteran with PTSD in August 2004, Samadys 
Ducoudray, MD.). 

2.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the claims file, including 
records from all private mental health 
providers, conduct all necessary studies 
or tests, and provide an opinion as to 
whether the veteran meets the DSM-IV 
criteria for PTSD; if so, is it related 
to his presumed combat experiences.

3.  After ensuring all VA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2005), readjudicate 
the claim, and if it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


